Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a startup unit, configured to start the trusted platform control module…” in claim 5. The specification discloses that “the device of this embodiment includes the following parts: a startup unit 41, configured to start the trusted platform control module…” in the specification [0042]. However, the specification does not disclose any corresponding structure for the claim element for performing the claimed function. For the purpose of the examination, examiner interprets the limitation “a startup unit” as a processor or a processing unit, which is a circuitry or a machine to process the instructions. 
“a measurement unit, configured to measure subsequent startup operations of the server system…” in claim 5. The specification discloses that “the device of this embodiment includes…a measurement unit 42, configured to measure subsequent startup operations of the server system…” in the specification [0042]. However, the specification does not disclose any corresponding structure for the claim element for performing the claimed function. For the purpose of the examination, examiner interprets the limitation “a measurement unit” as a processor or a processing unit, which is a circuitry or a machine to process the instructions.
“the measuring of the startup operations by the trusted platform control module” in claim 6. The specification discloses “measuring subsequent startup operations of the server system by the started trusted platform control module” in the specification [0026]-[0029]. However, the specification does not disclose any corresponding structure for the claim element for performing the claimed function. Furthermore, a module can be a hardware, which is a component of the device or a software, which is a section of code or an extension of a main program. For the purpose of the examination, examiner interprets the limitation “the trusted platform control module” as a processor or a processing unit, which is a circuitry or a machine to process the instructions.
“a startup unit, configured to start the trusted platform control…” in claim 9. The specification discloses that “the device of this embodiment includes the following parts: a startup unit 41, configured to start the trusted platform control module…” in the specification [0042]. However, the specification does not disclose any corresponding structure for the claim element for performing the claimed function. For the purpose of the examination, examiner interprets the limitation “a startup unit” as a processor or a processing unit, which is a circuitry or a machine to process the instructions.
“a measurement unit, configured to measure subsequent startup operations of the server system…” in claim 9. The specification discloses that “the device of this embodiment includes…a measurement unit 42, configured to measure subsequent startup operations of the server system…” in the specification [0042]. However, the specification does not disclose any corresponding structure for the claim element for performing the claimed function. For the purpose of the examination, examiner interprets the limitation “a measurement unit” as a processor or a processing unit, which is a circuitry or a machine to process the instructions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a startup unit, configured to start the trusted platform control…” in claims 5 and 9 invokes 35 U.S.C. 112(f). As discussed above in the claim interpretation 35 U.S.C. 112(f), the specification does not disclose the corresponding structure. The specification [0042] discloses “a security measurement device 40 for startup of a server system,” which does not provide the corresponding structure to perform the recited limitation. Furthermore, a module can be a hardware, which is a component of the device or a software, which is a section of code or an extension of a main program. Therefore, the one of ordinary skill in the art would not understand the specification to disclose the corresponding structure to perform the recited limitation. 
The limitation “a measurement unit, configured to measure subsequent startup operations of the server system…” in claims 5 and 9 invokes 35 U.S.C. 112(f). As discussed above in the claim interpretation 35 U.S.C. 112(f), the specification does not disclose the corresponding structure. As discussed above in the claim interpretation 35 U.S.C. 112(f), the specification does not disclose the corresponding structure. The specification [0042] discloses “the device 40 of this embodiment includes…a measurement unit 42, configured to measure subsequent startup operations of the server system…,” which does not provide the corresponding structure to perform the recited limitation. Furthermore, a module can be a hardware, which is a component of the device or a software, which is a section of code or an extension of a main program. Therefore, the one of ordinary skill in the art would not understand the specification to disclose the corresponding structure to perform the recited limitation.
The limitation “the measuring of the startup operations by the trusted platform control module” in claim 6 invokes 35 U.S.C. 112(f). As discussed above in the claim interpretation 35 U.S.C. 112(f), the specification does not disclose the corresponding structure. As discussed above, a module can be a hardware, which is a component of the device or a software, which is a section of code or an extension of a main program. Also, the security measurement device does not disclose the corresponding structure to perform the recited limitation as disclosed in the paragraphs [0019], [0042]-[0044], and Fig. 4. Therefore, the one of ordinary skill in the art would not understand the specification to disclose the corresponding structure to perform the recited limitation.

Regarding claims 7 and 8, the claims 7 and 8 inherits the deficiencies of the claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a startup unit, configured to start the trusted platform control…” in claims 5 and 9” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that “the device of this embodiment includes the following parts: a startup unit 41, configured to start the trusted platform control module…” in the specification [0042]. The device 40 or “a security measurement device 40” in the paragraphs [0042]-[0043] and Fig. 4 discloses the device without any other component or the structures to perform the recited limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a measurement unit, configured to measure subsequent startup operations of the server system…” in claims 5 and 9” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that “the device of this embodiment includes the following parts: a startup unit 41, configured to start the trusted platform control module…” in the specification [0042]. The device 40 or “a security measurement device 40” in the paragraphs [0042]-[0043] and Fig. 4 discloses the device without any other component or the structures to perform the recited limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the measuring of the startup operations by the trusted platform control module” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, a module can be a hardware, which is a component of the device or a software, which is a section of code or an extension of a main program. Furthermore, a server is a computer program or device that provides a service to another computer program and its user. Thus, a server does not explicitly disclose the structure to perform the recited limitation. Also, “measuring of the startup operations” is interpreted as evaluating, calculating, estimating, or measuring the startup operations. The specification dose not disclose a corresponding structure of how a server or the trusted platform control module performs the limitation “measuring of the startup operations,” which is not a function that a general purpose computer or a server performs. As discussed above, a server also can be a computer program or a device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claims 7 and 8, the claims 7 and 8 inherits the deficiencies of the claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spangler (United States Patent Application Publication US 2022/0179960), hereinafter Spangler.

Regarding claim 1, Spangler teaches a security measurement method for startup of a server system, ([0031] “the computing system 100 may represent one or more components of servers,”)
wherein the method is applied to a trusted platform control module of the server system, ([0041] “The security processor 108 may maintain firmware and recovery firmware at the memory 106 including, embedding in the body of the firmware and recovery firmware, an expected hash for each block of firmware and recovery firmware, that the security processor 108 can in-turn verify against a respective, generated hash for that block.” The security processor of the computing system is interpreted as a trusted platform control module of the server system.) and 
the method comprises: starting the trusted platform control module after the server system is powered on; ([0082] “At 202, when the security processor 108 powers on, wakes, or resets, the security processor verifies, loads, and executes its own security processor firmware.” The security processor starts verifying, loading, and executing when the security processor 108 powers on. In order for the security processor powers on, wakes, or resets, the computing device has to be powered on before the security processor to be powered on.) and  
measuring subsequent startup operations of the server system by the started trusted platform control module to identify and record safety of the startup operations. ([0041] “The security processor 108 may maintain firmware and recovery firmware at the memory 106 including, embedding in the body of the firmware and recovery firmware, an expected hash for each block of firmware and recovery firmware, that the security processor 108 can in-turn verify against a respective, generated hash for that block.” [0082] “At 202, when the security processor 108 powers on, wakes, or resets, the security processor verifies, loads, and executes its own security processor firmware.” [0037] “The storage 104 is configured to provide computing system 100 with persistent storage of executable instructions (e.g., firmware, recovery firmware, software, applications, modules, programs, functions) and data (e.g., user data, operational data) to support execution of the executable instructions.” [0068] “A status indicator of whether the firmware or the recovery firmware was verifiable or not verifiable using the generated hash.” The powered on security processor or the started trusted platform control module performs verifications of the security processor firmware and other firmware of the computing system, which is interpreted as measuring subsequent startup operations of the server system…to identify safety of the startup operations. Furthermore, the storage stores operational data. Also, a status indicator records whether the firmware or the recovery firmware was verifiable or not verifiable using the generated hash, which is also interpreted as identify and record safety of the startup operations.)

Regarding claim 2, Spangler further teaches wherein the trusted platform control module comprises a preset encryption algorithm and a preset trusted base; (FIG.2 208)
the measuring of the startup operations by the trusted platform control module includes: 
obtaining relevant information of the startup operations; (FIG. 2 206, 208A-C [0086] “At 206, the security processor determines whether the computing system 100 is in a recovery mode or whether to assume a normal, non-recovery mode.” [0088] “the security processor 108 can use the verification key maintained in a header section of the security processor firmware (or maintained elsewhere within the security processor 108) to verify the header signature of the firmware.” Relevant information of the startup operations is interpreted as determining whether the computing system 100 is a recovery mode or whether to assume a normal, non-recovery mode, and firmware verification key and subkey, the header signature, and the firmware management parameters.)
performing encryption calculation on the related information by using the preset encryption algorithm, (FIG. 2 208A-C. [0088] “the security processor 108 can use the verification key maintained in a header section of the security processor firmware (or maintained elsewhere within the security processor 108) to verify the header signature of the firmware.” [0094] “At 208B, the security processor 108 hashes the system firmware based on the firmware management parameters to determine a generated hash for the system firmware.” [0095] “At 208C the security processor 108 determines an expected hash for the system firmware.”) and 
comparing a calculation result with the preset trusted base; (FIG. 2 208D “Determine whether the generated and expected hashes match 208D”)
if a comparison result is consistent, determining the startup operation is safe; if the comparison result is inconsistent, determining the startup operation is unsafe. (FIG. 2 212, 214 “At 210, the security processor determines whether the firmware was successfully verified. At 212, when firmware fails the verification check in step 208 and is not verified, the security processor 108 directs the computing system 100 to terminate boot-up and power-down. At 214, when firmware passes the verification check in step 208 and is verified, the security processor 108 directs the computing system 100 to continue the boot process by releasing the application processor 102 from reset and enabling the application processor 102 to execute the firmware.”) 

Regarding claims 5 and 6, the claims 5 and 6 are the apparatus claims of the method claims 1 and 2. The claims 5 and 6 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Spangler teaches all the limitations of the claims 5 and 6.

Regarding claim 9, Spangler teaches a server, ([0031] “the computing system 100 may represent one or more components of servers,”) comprising: a trusted platform control module; ([0041] “The security processor 108 may maintain firmware and recovery firmware at the memory 106 including, embedding in the body of the firmware and recovery firmware, an expected hash for each block of firmware and recovery firmware, that the security processor 108 can in-turn verify against a respective, generated hash for that block.” As shown in Fig. 5, the processing system 514 of device 500 is interpreted as a trusted platform control module of the server system.)
wherein the trusted platform control module includes a security measurement device for startup of a server system, (As shown in Fig. 5, the security processor 508 of processing system 514 is further interpreted as a security measurement device for startup of a server system.) wherein the device comprises: 
a startup unit, configured to start the trusted platform control module after the server system is powered on; ([0082] “At 202, when the security processor 108 powers on, wakes, or resets, the security processor verifies, loads, and executes its own security processor firmware.” The security processor starts verifying, loading, and executing when the security processor 108 powers on. In order for the security processor powers on, wakes, or resets, the computing device has to be powered on before the security processor to be powered on.) and 
a measurement unit, configured to measure subsequent startup operations of the server system by the started trusted platform control module to identify and record safety of the startup operations. ([0041] “The security processor 108 may maintain firmware and recovery firmware at the memory 106 including, embedding in the body of the firmware and recovery firmware, an expected hash for each block of firmware and recovery firmware, that the security processor 108 can in-turn verify against a respective, generated hash for that block.” [0082] “At 202, when the security processor 108 powers on, wakes, or resets, the security processor verifies, loads, and executes its own security processor firmware.” [0037] “The storage 104 is configured to provide computing system 100 with persistent storage of executable instructions (e.g., firmware, recovery firmware, software, applications, modules, programs, functions) and data (e.g., user data, operational data) to support execution of the executable instructions.” [0068] “A status indicator of whether the firmware or the recovery firmware was verifiable or not verifiable using the generated hash.” The powered on security processor or the started trusted platform control module performs verifications of the security processor firmware and other firmware of the computing system, which is interpreted as measuring subsequent startup operations of the server system…to identify safety of the startup operations. Furthermore, the storage stores operational data. Also, a status indicator records whether the firmware or the recovery firmware was verifiable or not verifiable using the generated hash, which is also interpreted as identify and record safety of the startup operations.)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler in view of Su, Zhen-yu (CN 107451479), hereinafter Su.

Regarding claim 3, Spangler teaches all the limitations of the security measurement method according to claim 1, as discussed above.
Spangler teaches wherein the measuring of the subsequent startup operations of the server system by the started trusted platform control module is performed step-by-step and includes: measuring a system firmware through firmware information read by an SPI (Serial Peripheral Interface) master signal before starting the system firmware; ([0039] “The memory may be a flash memory chip configured to communicate with the security processor 108 and the application processor 102 on the memory bus 112, which may be a serial peripheral interface (SPI) bus, and in which case, the memory 106 may be a SPI flash chip.” [0082] “the security processor 108 may be configured to verify system firmware.” The security processor verify the system firmware, which is interpreted as measuring a system firmware. Furthermore, the security processor, the application processor, and the memory communicates instructions or signals through the SPI bus, which is interpreted as an SPI master signal. Firmware information read by an SPI or the data to verify the system firmware is communicated through the SPI bus. Verification is performed before the security processor releasing the application processor or other components, which is interpreted as before starting the system firmware.) and 
measuring the operating system and an application program of the operating system through a background process after the operating system runs. ([0021] “After verifying the recovery firmware's header and/or body signature(s), the application processor generates hash values associated with respective blocks of the recovery firmware that are stored in system memory. The application processor may generate and store (e.g., as a background task performed by the operating system) the hash values for the recovery firmware automatically, e.g., following an initial successful boot up and execution of the system firmware.”)
However, Spangler does not teach sequentially measuring a hardware and an operating system boot file of the server system through hardware information collected by an BIOS (Basic Input Output System) after the BIOS runs.
Su teaches sequentially measuring a hardware and an operating system boot file of the server system through hardware information collected by an BIOS (Basic Input Output System) after the BIOS runs; (Page 10 Lines “S143: Main Block by BIOS to measure, and the boot loader into S144 when the boot loader has not been tampered; when the control system after the transfer to the Main Block BIOS, BIOS Main Block Sian the main board expansion component (Option OMs) measurement, e.g., the graphics card, hard disk, network card and PCI-E card of the main board and main board external metric, wherein each metric value can be expanded is stored in register PCR2 of TCM module, and when the metric component of the main board is not tampered, then measure the boot loader, wherein the boot loader is bootstrap program of the server operating system,” the main board expansion component measurement, e.g., the graphics card, hard disk, network card and PCI-E card of the main board by BIOS are interpreted as measuring a hardware. The bootloader or an operating system boot file is also checked to determine whether the bootloader has not been tampered after the transfer of the Main Block BIOS.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spangler to incorporate the teaching of Su of measuring a hardware and an operating system boot file of the server system through hardware information collected by an BIOS after the BIOS runs. They are all directed toward a trusted computing for security of the computing system. As well known in the art before the effective filing date of the claimed invention, BIOS is a firmware to perform hardware initialization including initialization and testing thee system hardware components, which thus discloses hardware information collected by an BIOS after the BIOS runs. Also, BIOS manipulates devices in the computer and load the operating system, which has to be protected from the unauthorized access. By measuring a hardware and an operating system boot file of the server system, the unauthorized access can be prevented, which improves the security of the system. Therefore, it would be advantageous to incorporate the teaching of Su of measuring a hardware and an operating system boot file of the server system through hardware information collected by an BIOS after the BIOS runs to improve the security of the system.

Regarding claim 4, Spangler in view of Su teaches all the limitations of the security measurement method according to claim 3, as discussed above.
Spangler, as modified above, further teaches determining measurement results of startup operations, terminating the subsequent startup operations if a measurement result of one of the startup operations is unsafe. ([0033] “if security coprocessor 22 has already attempted to boot to backup security firmware, and that attempt was unsuccessful (e.g., due to another integrity check failure), security coprocessor 22 may raise a fatal error. If a fatal error is detected or raised, security coprocessor 22 may generate an appropriate error message (for instance, by causing a warning light to illuminate), and security coprocessor 22 may then terminate the boot process, as shown at blocks 124 and 126.”) 

Regarding claims 7 and 8, the claims 7 and 8are the apparatus claims of the method claims 3 and 4. The claims 7 and 8 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Spangler in view of Su teaches all the limitations of the claims 7 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZANDER et al. (United States Patent Application Publication US 2018/0089435) teaches a data processing system to provide protection for firmware with a security coprocessor to verify integrity of the host firmware and to prevent the host module from booting with the host firmware in response to a determination that the host firmware has lost integrity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187